Citation Nr: 9929581	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-33 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of bilateral trench foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from April 1944 to July 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an evaluation in excess of 30 percent for 
residuals of bilateral trench foot.


REMAND

The Board notes that the RO granted service connection for 
residuals of bilateral trench foot in a rating decision dated 
in August 1945 and assigned a 20 percent evaluation effective 
from July 1945.  In a rating decision dated in October 1946, 
the RO reduced the veteran's evaluation to zero percent 
effective from December 1946.  In January 1993, the veteran 
claimed entitlement to an increased evaluation for residuals 
of his bilateral trench foot and in a rating decision dated 
in April 1993, the RO increased the veteran's rating from 
zero percent to 10 percent effective from January 1993.  
Overall, the RO made that determination pursuant to clinical 
findings that included a private medical doctor's to the 
effect that the veteran's circulatory problem was a result of 
the prior frostbite injury incurred in service.

In a subsequent rating decision dated in November 1994, the 
RO increased the evaluation from 10 percent to 30 percent, 
effective from March 24, 1994.  The RO based its decision on 
a May 1995 statement from a private doctor that the veteran 
had been experiencing residual effects from bilateral frozen 
feet since service that had manifested itself with a lack of 
sensation in the toes, difficulty with balance, and electric 
shock sensations in both feet.  Further, the doctor noted 
that the veteran's symptoms related to his frostbite were 
severe enough to be comparable to a loss of the toes.  

A report from VA examination dated in September 1997 reveals 
a diagnosis of frostbite bilaterally of the feet with 
particularly sensory abnormalities.  X-ray findings included 
normal findings of the left foot.  In the right foot, the 
examiner noted calcification within the posterior soft 
tissues of the ankle, likely reflecting calcification within 
the tendons.  The Board notes that this is the only 
examination of record in which an examiner addressed clinical 
findings of each foot independently.  

Essentially, in a report from VA examination conducted in 
September 1998, overall, objective findings were normal.  
Specifically, the examiner noted that hair growth was normal, 
no nails were missing, no evidence of deformity, sensory 
examination was intact, muscle strength was normal, there was 
no weakness, and deep tendon reflexes were equally and 
symmetrically active.  Also, the examiner noted that none of 
the joints was affected by the cold injury and there was no 
loss of tissue of any of the digits.  As to the veteran's 
peripheral vascular status, the examiner noted no evidence of 
current vascular impairment as a result of the frostbite 
injury.

However, the Board wishes to point out that there are several 
private medical doctors' statements of record that conflict 
with clinical findings noted in the above most recent VA 
examination.  These medical opinions were sent directly to 
the Board after the case was forwarded to the Board and were 
not considered by the regional office.  One statement, dated 
in May 1999, reveals complaints of leg weakness and loss of 
balance.  On examination, the physician stated that there was 
a decreased responsiveness to pinprick and light touch in a 
stocking distribution in both lower extremities.  Further, 
slight weakness was noted in both feet; otherwise, the 
examiner noted tone, strength, and bulk were unremarkable.  
However, the physician reported obvious atrophic changes 
bilaterally in the feet.  The examiner noted that very likely 
the veteran had peripheral neuropathy, at least in part due 
to his ethanolism.

Another statement dated in June 1999 discloses a diagnosis of 
peripheral polyneuropathy with demyelinating process.  In 
general, physical findings included decreased sensation, a 
loss of lower extremity deep tendon reflexes; a gait which is 
wide and unbalanced; and feet without hair, dusky in color.  
The physician reported that the veteran's symptoms prevent 
him from doing many normal activities, especially walking 
more than a short distance.  The doctor stated that the 
veteran's disorder had increased in severity from the 
previous examination.

A third statement dated in June 1999 reveals treatment for 
peripheral neuropathy for both feet that resulted in pain, 
leg weakness, and deterioration of balance and gait.  The 
physician rendered an opinion that the veteran's prior 
frostbite is in part responsible for his current complaints.  

In light of the conflicting medical opinions dated within 
less than a year apart, and in view of the rating criteria 
associated with residuals of cold injuries and feet injuries, 
the Board remands this matter for further development to 
accomplish the following directives.  

1.  The veteran should be afforded a VA 
examination by a peripheral vascular 
specialist to make the determinations as 
noted below.  The claims folder must be 
made available to the examiner for review 
before and during the examination.  
Specifically, the Board requests that the 
examiner address:

a.  What current symptomatology of the 
veteran's feet is solely attributable to 
the veteran's service-connected residuals 
of bilateral trench foot?  The examiner 
should address each foot separately and 
indicate relative clinical findings 
accordingly.  Any pertinent laboratory 
tests should be conducted in tandem with 
this examination.

b.  Such examination should include 
comments as to the absence of, or the 
presence of, such symptomatology as pain, 
numbness, cold sensitivity, tissue loss, 
changes in nail color or other nail 
abnormalities, and impaired sensation.  
Additionally, pursuant to Diagnostic Code 
7122, the examiner is requested to 
evaluate on a separate basis other 
disabilities that have been diagnosed due 
to residuals of cold injury, such as 
Raynaud's syndrome, muscle atrophy, etc., 
unless such disabilities are used to 
support an evaluation under this 
diagnostic code.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).  

c.  In this case, the Board calls 
attention to clinical findings noted in a 
May 1999 private medical doctor's 
statement associated with the veteran's 
claims folder that indicates significant 
atrophic changes bilaterally in the feet.  
Any correlation that exists between such 
statement and the need for a separate 
evaluation for muscle atrophy should be 
so indicated.  Moreover, should the 
examiner find that the veteran indeed 
does have a separate disability due to 
muscle atrophy, the severity of such 
disability in each foot should also be 
made a matter of record.  

2.  Further, the Board wishes to draw the 
RO's attention to the regulatory 
provisions that pertain to extraschedular 
ratings.  38 C.F.R. § 3.321 (b) (1998).  
Inasmuch as the issue of entitlement to 
an evaluation in excess of 30 percent 
under Diagnostic Code 7122 for residuals 
of trench foot bilaterally is deemed to 
be "inextricably intertwined" with the 
issue of an extraschedular rating (given 
that the veteran's disability is 
currently is rated at the maximum level), 
the RO should take appropriate 
adjudicative action, to include 
consideration of the medical evidence 
forwarded directly to the Board by the 
veteran, and provide the veteran and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




